Case 16-72512-FJS                                Doc 90              Filed 10/02/18 Entered 10/02/18 12:32:35                                          Desc Main
                                                                     Document      Page 1 of 1


B 2100A (Form 2100A) (12/15)



                                  UNITED STATES BANKRUPTCY COURT
                                                         __________
                                                     Eastern - Norfolk District Of __________
                                                                                   Virginia

In re ________________________________,
      Marvin English                                                                                              Case No. ________________
                                                                                                                            16-72512




                            TRANSFER OF CLAIM OTHER THAN FOR SECURITY
A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a). Transferee
hereby gives evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other
than for security, of the claim referenced in this evidence and notice.



______________________________________
  U.S. Bank Trust National Association, as Trustee of the Tiki Series III Trust
                                                                                   ____________________________________
                                                                                    U.S. Bank Trust National Association as Trustee of Chalet Series III Trust


               Name of Transferee                                                                  Name of Transferor

Name and Address where notices to transferee                                        Court Claim # (if known):    10-1
should be sent:                                                                     Amount of Claim:      $198,624.39
   C/O SN Servicing Corp.
   323 5th Street                                                                   Date Claim Filed:      11/21/2016
   Eureka, California 95501




Phone: ______________________________
         (800) 603-0836                                                            Phone: (800) 603-0836
Last Four Digits of Acct #: ______________
                                 3286                                              Last Four Digits of Acct. #: __________
                                                                                                                    3286

Name and Address where transferee payments
should be sent (if different from above):
   SN Servicing Corporation
   PO Box 660820
   Dallas, Texas75266-0820



Phone:
Last Four Digits of Acct #:                                   3286



I declare under penalty of perjury that the information provided in this notice is true and correct to the
best of my knowledge and belief.

By:__________________________________
    /s/ Dinh Ngo, Esq.                                                             Date:____________________________
                                                                                         10/02/2018
                               (dn 9/26/18)



Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.




                                                                                                                                                            18-703092


Reset                                                                                                          Save As...                                        Print
